The opininon of the court was delivered by
Dunbar, J.
The questions raised on this appeal are purely questions of fact, the errors alleged being that: (1) The court erred in sustaining the exceptions to the findings of fact made by the referee: (2) The court erred in finding in favor of the defendant: (3) The court erred in refusing to grant judgment in favor of the plaintiff on the referee’s report.
The seventh finding of fact, which is conclusive of the case is substantially that the defendant is not chargeable with any sum of money received upon the tax roll of said Yakima County, and is only chargeable for the sum of $63,031.48 deposited in bank, to the credit of J. T. Eshelman, Deputy Treasurer, and for which sum the respondent had accounted.
It would serve no good purpose to enter into a detailed discussion of the testimony in this case, and nothing less than that would present the case intelligibly, so that it is sufficient to state that from the examination of all the testimony in the case we are not *704prepared to say that the court was not warranted in finding the facts which it did find, and in announcing the conclusion of law that the plaintiff was entitled to recover nothing.
The judgment will therefore he affirmed.
Hoyt, O. J., and Gordon and Scott, JJ., concur.